Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

Claim 2 has been canceled and claims 8 and 9 added; currently claims 1 and 3-9 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.

Regarding the certified copy of foreign application, the examiner has requested its retrieval from the relevant PTO office and will update the status when it is received.

In view of applicant’s amendment, the objection to claim 7 has been withdrawn.

In view of applicant’s amendment, the rejections of claims 1, 3, 4 and 7 under 35 USC § 112(a) have been withdrawn.

In view of applicant’s amendment, the rejection of claim 7 under 35 USC § 112(d) has been withdrawn.

The examiner acknowledge applicants’ confirmation that it is their intent for claims 1, 3, 4 and 7-9 to be interpreted under 35 USC § 112(f).

Applicant argued (1) that “[n]othing in Kondo suggests masking pixels or creating defective pixel states” in the last paragraph on page 7 and (2) that “Applicant's methods change the value contained within the existing image data by changing pixel values, creating defective pixel state, or inserting artificial image data while maintaining the integrity for viewability of the image as a whole but not for biometric authentication” in the second paragraph on page 8.

However, regarding (1) masking or creating defective pixel states are two of the five processing options in claim 1 which requires at least one of the options and the applied teaching is directed to the other options.  Therefore, the argument is moot.



Claim Objections

Claims 1 and 5-7 are objected to because of the following informalities: 
Claim 1 (and similarly claims 5-7), line 6: for clarity change “an unverifiable state”  to “a state unverifiable”

Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claims 1, 3 and 4 be found allowable, claims 7-9 will be objected to under 37 CFR 1.75 as being a substantial duplicate respectively thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2005/0226470) and Choi et al. (US 2013/0063582).

Regarding claim 1 (and similarly claims 5-7), Kondo discloses an information processing module [Fig. 8] comprising:
an image processing means for processing the portion of image data to be processed that can be used for at least biometrics authentication into an unverifiable state with a template for biometrics authentication
[Figs. 1, 3-7, 8 (ref. 12—considered a processing means) and paragraphs 43 (“…in Step S1…from an original image including a face of a person, an iris region of an eye of the person is detected”), 46 (“…in Step S2…image conversion is performed to the iris region…feature data unique to a person cannot be extracted from the converted image of the iris region”), 49-66 (showing different methods of modifying the iris image), 71 (“…image conversion section 12…perform image conversion to the iris region so that feature data unique to the person cannot be extracted”).  Note that it is clear that the converted iris templates shown in Figs. 
by at least one of:
intentionally masking at least one pixel of the image data, wherein if the portion of the image data to be processed is an entire image, uniformly distributed pixels of the image data are masked;
intentionally creating a defective pixel state on at least one pixel, wherein if the portion of the image data to be processed is the entire image, uniformly distributed pixels of the image data are created to be in defective pixel state;
changing value of at least one pixel in the portion of the image data;
substituting at least one pixel in the portion with artificial image data; 
selecting at least one pixel including the portion of the image data as a pixel group and rotating the pixel group
[Figs. 4-7.  Note that after the intentional conversion performed by operations shown in Figs. 4-7, the black level of portions of the image data are changed.  For example, with the original iris images shown in Figs. 5-7, the black levels in portion 2 of Fig. 4, when replaced with those of portion 5, will result in the black level of at least some of the pixels be changed, since the irises in the original iris images shown in Figs. 5-7 are not symmetrical.  Note further, for example, that the pixel group that is portion 5 is rotated counterclockwise to the location of portion 2]

Kondo does not expressly disclose the following, which is taught by Choi:
an image recognition means for recognizing a portion that can be used for biometrics authentication from the image data by separating and extracting feature points of the image data or performing a pattern matching
[Paragraph 28 (“…Using one of various edge detection schemes…the inner boundary of the iris is found…Then, the outer boundary of the iris is found using the edge detection scheme”).  Note that edge detection extracts feature points that are edges and the outer boundary defines an iris]

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kondo with the teaching of Choi as set forth above.  The reasons for doing so at least would have been to save processing time by limiting the subsequent processing (e.g., to make the iris unverifiable) to the iris portion only, as would have been obvious to one of ordinary skill in the art.

Regarding claim 3 (and similarly claim 8), the combined invention of Kondo and Choi further discloses:
wherein the image processing means processes a periphery of a subset of the image data that includes the portion or all image data input by an input unit
[Choi: Fig. 3 and paragraphs 8 (“…for an iris image captured for authentication or identification…enrolled iris images having an iris size similar to the iris size of the iris image for identification are selected ”), 24 (“…iris images are compared to measure similarity therebetween”), 25 (“…FIG. 3 illustrates iris images captured from the same person”).  Note that Fig. 3 shows iris image that include peripheral 

>>><<<
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2005/0226470) and Choi et al. (US 2013/0063582) as applied to claims 1, 3 and 5-8  above, and further in view of Villa-Real (US 2014/0162598).

Regarding claim 4 (and similarly claim 9), the combined invention of Kondo and Choi discloses all limitations of its parent claim 1 (respectively, claim 7), including  image processing means that changes a position of the feature points in a biometric portion of the image data.

The combined invention does not expressly teach that the biometric portion is a fingerprint.  However, this feature is taught by Villa-Real in Figs. 26 (especially refs. 1014-1026), 27 (esp. ref. 56a), 31 (esp. ref. 324) and paragraphs 410 (“…require the applying user…to submit…personal biometrics (finger and/or iris biometrics)”), 421 (“…investigations can be any/or all combination of stringent cross-matching of fingerprint…”), 445 (“FIGS. 27 and 27A…showing the finger-swipe biometric scanner 56a”), 464 (“The present inventive device…has a biometric scanner in block 324 for scanning the selected finger for fingerprint biometrics data”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Durst et al. (US 2005/0063027)—[Paragraph 144 (“…smart card chips can be used to store sensitive information such as biometric data or biometric template (e.g.…fingerprint…). In this case, fragile watermarks that detect even slight changes to the data stored on the chip can be used to check for alteration of the data on the chip…A reversible watermark may be advantageously used when watermarking…an image of a fingerprint…so that watermark can be read and removed, yielding a unmarked biometric sample”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.